Citation Nr: 0806152	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-31 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from December 1941 to May 1942 and with the 
Philippine Guerillas from October 1942 to April 1946.  He 
died in April 2001 and the appellant is his surviving spouse.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
service connection for the cause of the veteran's death.

In January 2005, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant appealed the decision to The United States Court of 
Appeals for Veterans Claims (Court).  On January 17, 2007, 
the Court vacated the Board's decision and remanded the case 
for readjudication of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  The claims folder reflects that an attempt 
to locate the veteran's service medical records (SMRs) in 
October 1996 was unsuccessful.  The veteran's name was 
misspelled on the form used to request those records.  The 
appellant filed her claim in November 2002, and an additional 
request to secure the veteran's service medical records was 
not made.  This should be accomplished on remand.  See 38 
U.S.C.A. § 5103A(c)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) 
and 3.159(e) (2007).  

On remand, the RO/AMC should also make arrangements to obtain 
the veteran's treatment records from Dr. V.G. Roxas, dated 
from 1977 to 2001.

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for the 
cause of the veteran's death (see Hupp v. 
Nicholson, 21 Vet. App. 342 (2007)); (2) 
the information and evidence that VA will 
seek to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  

Additionally, the letter should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

A copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's treatment records from Dr. V.G. 
Roxas, dated from 1977 to 2001.

3.  Contact the National Personnel 
Records Center, and/or any other 
appropriate source, and attempt to secure 
the veteran's service medical records.  
The 



request should be made using the three 
different spellings of the veteran's 
name, as included in the claims folder.  
See Statement from the veteran, dated 
January 19, 1978; Commonwealth of the 
Philippines Philippine Army, P.A., A.G.O. 
Form No. 55, dated in April 1946; and 
MPRC Form 1-632, dated in June 1956.

All attempts must be documented in the 
record.  If such records do not exist, or 
further attempts to secure them would be 
futile, a response to that effect is 
required and must be associated with the 
claims folder.  The RO/AMC must comply 
with 38 C.F.R. §§ 3.159(e) and 
3.159(c)(2).

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claim 
may be granted.  If not, she and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

